Citation Nr: 0802495	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-21 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arthritis of the 
bilateral knees, ankles, and feet.

3.  Entitlement to service connection for a prostate 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The RO, in pertinent part, denied the 
benefits sought on appeal.

During the pendency of the appeal, jurisdiction over the 
claims was transferred to the Roanoke, Virginia, RO.  

The veteran filed a Motion to Advance his appeal on the 
Board's docket in November 2007.  Due to the veteran's 
advanced age, the veteran's motion was granted in January 
2008.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Diabetes mellitus did not pre-exist the veteran's 
military service, it was not incurred during the veteran's 
period of active duty service nor did it manifest within the 
year following the veteran's separation from said service.

3.  Osteoarthritis of the bilateral knees was not incurred 
during the veteran's period of active duty service nor did it 
manifest within the year following the veteran's separation 
from said service.  There is no current competent medical 
evidence of arthritis of the ankles or feet.

4.  A prostate condition, to include prostatitis, benign 
prostatic hypertrophy, and prostatism, was not incurred 
during the veteran's period of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 
1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  The criteria for the establishment of service connection 
for arthritis of the bilateral knees, ankles, and feet are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  The criteria for the establishment of service connection 
for a prostate condition are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an August 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006.  The veteran indicated in March 2006 that he had no 
further evidence to submit in support of his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private treatment records 
from the Greenville Correctional Center Hospital, Virginia 
Department of Corrections, and Commonwealth University 
College of Virginia Hospitals (VCUHS), post-service VA 
treatment records, and reports of VA examination.  

In October 2004, the RO was notified by the Southside 
Regional Medical Center that the veteran was not in their 
patient system.  Any further attempts to obtain these records 
would be futile.  38 C.F.R. § 3.159(c)(1).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  

As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).
II. Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus and/or 
arthritis becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Diabetes Mellitus

The veteran contends that he is entitled to service 
connection for diabetes mellitus.  Specifically, he asserts 
that he entered active duty service with the disease, but was 
accepted regardless and the disease was aggravated therein.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  

To rebut the presumption of sound condition under section 
1111 of the statute for disorders not noted on the entrance 
or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.

In the instant case, the veteran's May 1943 enlistment 
examination was negative for a diagnosis of diabetes 
mellitus.  The veteran's endocrine system was evaluated as 
normal.  The veteran's urine was negative for sugar.  The 
remainder of the service medical records, to include the 
November 1945 separation examination, are wholly devoid of 
complaints, treatment, or diagnoses of diabetes mellitus.  

As diabetes mellitus was not noted upon enrollment in the 
service and there are no medical records supporting the 
veteran's contention that it pre-existed his enlistment, the 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service.    

The Board is going to proceed with adjudicating the veteran's 
claim on a direct causation basis.    

Diabetes mellitus was not shown during service, at 
separation, or for years thereafter.   Post-service, VA 
outpatient treatment records dated in February 1954, 
September 1957, and November 1957 reveal the veteran's urine 
was negative for sugar.  A report of VA hospitalization dated 
between April 1976 and May 1976 further shows the veteran's 
urine was normal.  His glucose levels were 100.  

A July 1991 entry from the VCUHS indicates the veteran was 
first diagnosed with non-insulin dependent diabetes mellitus 
in 1982, and thus, outside the one-year presumptive period 
for diabetes mellitus.  38 C.F.R. §§ 3.307, 3.309.  Records 
from Greenville Correctional Center Hospitals and Virginia 
Department of Corrections simply show the veteran continued 
to be treated for diabetes mellitus.  There was an indication 
the veteran had become insulin dependent; however, no 
opinions linking the disease to service were rendered.

It appears there is at least a 37-year evidentiary gap in 
this case between the veteran's active service and the 
earliest diagnosis of diabetes mellitus.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that diabetes mellitus was the result of 
military service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because the requirements in subsections (B) and (C) are not 
met with regard to the claim for service connection for 
diabetes mellitus, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

While the veteran contends that diabetes mellitus has been 
present since his period of active military service and 
related thereto, there is no medical evidence on file 
supporting this assertion and the veteran's statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

Arthritis

The veteran contends that he is entitled to service 
connection for arthritis.  Specifically, he asserts that his 
duties as a lineman, to include working in six feet of snow, 
and sleeping in foxholes during service, have resulted in his 
current arthritis of the knees, ankles, and feet.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

In this regard, the veteran's service medical records are 
wholly devoid of complaints, treatment, or a diagnosis of 
arthritis of the knees, ankles, or feet.  While injuries to 
the knees, ankles and feet were not inconsistent with the 
veteran's service in World War II, the record contains no 
medical evidence documenting any complaints or findings 
indicative of an injury to any of these joints during 
service.  In short, neither arthritis nor an injury involving 
the knees, ankles or feet was shown during service, at 
separation, or for years thereafter.

Post-service, the veteran was first diagnosed with 
osteoarthritis of the left knee in September 1975, which is 
outside the one-year presumptive period for arthritis.   
38 C.F.R. §§ 3.307, 3.309.  Thereafter, has continued to seek 
treatment for arthritis of the bilateral knees.  This lengthy 
period without treatment (between separation from service in 
1945 and the first diagnosis of arthritis in 1975) is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  The Board notes that no medical professional 
has provided any opinion linking the diagnosed arthritis in 
the veteran's knees to any aspect of his period of service.  

As for the claim for service connection for arthritis in the 
feet and ankles, there is no indication that the veteran has 
ever been diagnosed with arthritis of the feet and ankles.  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  38 U.S.C.A. 
§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Without evidence of a diagnosed disability, 
service connection cannot be granted.  

As shown above, there is at least a 30-year evidentiary gap 
in this case between the veteran's active service and the 
earliest diagnosis of osteoarthritis of the left knee.  This 
tends to disprove the claim that arthritis was the result of 
military service.  See Maxson, supra; see also Forshey, 
supra.   

Because there is no evidence of arthritis in service and no 
indication that the claimed disability or symptoms may be 
associated with an established event, injury, or disease in 
service, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  

Prostate Condition

The veteran contends that he is entitled to service 
connection for a prostate condition.  Specifically, he 
asserts that he was shot at while on a utility pole 
performing duties as a lineman and fell 90 feet, which 
resulted in his current condition.   Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue must also be denied.

In this regard, the veteran's service medical records are 
negative for complaints, treatment, or a diagnosis of a 
prostate condition.  There is also no indication the veteran 
sustained any injuries, to include an injury in the region of 
the prostate, as a result of a 90 foot fall.  The Board notes 
the veteran was treated for acute urethritis during service, 
for which service connection is currently in effect.    

Post-service, a February 1954 VA outpatient treatment record 
indicates the veteran was treated for prostatitis in 1952; 
however, the physical examination of the prostate was normal.  
Upon VA examination in January 1955, the wet prostatic smear 
was also normal.

A September 1957 VA treatment record reveals the prostatic 
smear had an occasional white blood cell, but no bacteria 
were seen.  In November 1957, the prostatic secretions were 
normal.  The prostate was small, smooth, and elastic.  No 
urogenital disease was found.

Upon VA examination in March 1976, the genitourinary 
examination was normal.  VA outpatient treatment records 
dated in June 1985 show the veteran had prostatitis.  

Report of VA examination in September 1985 indicates the 
veteran complained of difficulty voiding.  Physical 
examination found the prostate to be smooth, not enlarged, 
and non-tender.  Prostatitis was considered possible versus 
urethritis.  

The veteran underwent a transurethral incision of the 
prostate in August 1991 for benign prostatic hypertrophy.  
Records from Greenville Correctional Center Hospital indicate 
the veteran had prostatism in October 1994.  Thereafter, 
there were no further complaints, treatment, or a diagnosis 
of a prostate condition.  No opinions linking prostatitis, 
benign prostatic hypertrophy, or prostatism to service were 
rendered.

Because there was no evidence of a prostate condition in 
service and no indication that the claimed disability or 
symptoms may be associated with an established event, injury, 
or disease in service, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 
Vet. App. at 517.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  

ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for arthritis of the 
bilateral knees, ankles, and feet is denied.

Entitlement to service connection for a prostate condition is 
denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


